DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed 05/27/2022, has been entered. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to amendments to independent claims 1,11 and 16 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Oswald (US 20100109938 A1). 

Regarding claim 1, Wu discloses [Note: what Wu fails to disclose is strike-through]
An apparatus (Fig. 1, element 100, “coherent radar system”) comprising: 
an antenna array comprising a plurality of antennas to receive a plurality of reflected radar signals (Figure 1 depicts antennas arrays with a plurality of antennas to receive a plurality of reflected radar signals) reflected by a plurality of objects (Paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.”; therefore, a plurality of targets is detected based on the reflected signals) responsive to a transmitted radar signal (FIG. 1 depicts that the radar, 10, received reflected signals responsive to a transmitted radar signal), wherein the plurality of reflected radar signals includes a first reflected radar signal reflected by a first object and a second reflected radar signal reflected by a second object (FIG. 4 and paragraph 0072, “the locations of the three targets is shown, respectively, with the true target angle or spatial frequencies (corresponding to target directions) 301-303.”);
a doppler measurement module to:
determine, for the first reflected radar signal (FIG. 4 and paragraph 0072, “the locations of the three targets is shown, respectively, with the true target angle or spatial frequencies (corresponding to target directions) 301-303.”), a first doppler measurement indicating a velocity component based on a comparison of the first reflected radar signal to the transmitted radar signal (Paragraph 0023, “The selected master-unit radar device transmits radar waveforms and the slave-unit radar device(s) directionally receive and process the master radar's transmitted waveforms using identical range and Doppler processing steps for normal radar waveforms. Applying the estimated frequency and phase offsets (Δƒ.sub.0, Δφ) computed by the frequency/phase measurement module 37, each slave radar produces coherent target measurements which the radar controller processor 30 uses to construct and accumulate mono-static and bi-static MIMO array outputs”; Doppler processing indicates a velocity component); and 
determine, for the second reflected radar signal (FIG. 4 and paragraph 0072, “the locations of the three targets is shown, respectively, with the true target angle or spatial frequencies (corresponding to target directions) 301-303.”), a second doppler measurement indicating a second velocity component (Paragraph 0093, “In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.”; Doppler processing indicates a velocity component) based on a comparison of the second reflected radar signal to the transmitted radar signal (production of the map data identify paired range, doppler and angle values of each target disclosed in paragraph 0093 would inherently be based on the comparison of the reflected signal to the transmitted signal for each target);
a phase offset measurement module to:
determine a first phase offset of the first reflected radar signal received at a first antenna relative to a phase of the first reflected radar signal received at a reference antenna of the plurality of antennas (Paragraph 0023, “Applying the estimated frequency and phase offsets (Δƒ.sub.0, Δφ) computed by the frequency/phase measurement module 37, each slave radar produces coherent target measurements which the radar controller processor 30 uses to construct and accumulate mono-static and bi-static MIMO array outputs.”;  the slave antennas denote a first antenna and a reference antenna, where the phase offset is computed for each antenna of the slave radar (i.e. receiving antennas)); and 

and a phase offset calibration module to determine, for the first antenna, a phase offset calibration error (Paragraph 0083, “phase differences [i.e. phase offset calibration error] between the master-unit radar and slave-unit radar”) based on:
a first phase offset calibration error for the first object based on the first doppler measurement and the first phase offset (Paragraph 0083, “At step 506, each slave-unit radar (or the radar controller) calculates or estimates frequency and phase offset values, and then applies the offsets to compensate for frequency and phase differences [i.e. phase calibration error] between the master-unit radar and slave-unit radar. While any suitable estimation technique may be used to calculate the chirp starting frequency offset (Δƒ.sub.0) and master-slave phase offset (Δφ), selected embodiments of the present disclosure configure each slave-unit radar may to estimate these values based on the differences between the estimated range and Doppler measurements with the known truth.”); and 


Oswald discloses, 
determine a second phase offset (Paragraph 0383, “Phase offset corrections are applied at 702 to compensate for fixed-phase offsets between the receiving elements. Components associated with each elementary antenna channel may have small unknown propagation delay characteristics with respect to the received signal. By testing the sensor with a known target in a known position, and comparing the phase values observed at each element for that target, these delays can be measured and stored. They can then be corrected for in the course of calculating the positions of unknown targets.”) of the second reflected radar signal received at the first antenna relative to a phase of the second reflected radar signal received at the reference antenna (FIG. 3 depicts two targets with a transmitter 42, transmitting the transmit signal and receivers, 34,36 and 38 receiving reflected signals from both objects, where one receiver acts as the first antenna and another receiver acts as a reference antenna. The phase offsets are calculated at each antenna as stated in paragraph 0383, “comparing the phase values observed at each element for that target, these delays can be measured and stored”);
a second phase offset calibration error for the second object (Paragraph 0382-0383, “The received signal is first cleaned of errors, extraneous signals and interference. This is achieved by first applying phase offset corrections for the antenna array and then further by removing unwanted signals or "clutter"… By testing the sensor with a known target in a known position, and comparing the phase values observed at each element for that target, these delays can be measured and stored. They can then be corrected for in the course of calculating the positions of unknown targets.”) based on the second doppler measurement (Paragraph 0387, “distinguishing between wanted and unwanted targets on the basis of changes in the signal or Doppler frequency shifts.”) and the second phase offset (The phase offsets are calculated at each antenna as stated in paragraph 0383, “comparing the phase values observed at each element for that target, these delays can be measured and stored).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wu with Oswald to incorporate the features of: determine a second phase offset of the second reflected radar signal received at the first antenna relative to a phase of the second reflected radar signal received at the reference antenna; and a second phase offset calibration error for the second object based on the second doppler measurement and the second phase offset. Both Wu and Oswald are considered analogous arts as they both disclose systems and methods utilizing radar technology in vehicle applications where each  antenna of the array determines phase offset values based on reflected signals from an object.  Wu is similar to the instant application as it discloses in paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.” Therefore, the map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object indicates the processing of a plurality of reflected signals, each corresponding to a respective object (i.e. a plurality of objects). This map data also indicates the determined  doppler measurements respective to each object based on their reflected signals, where Doppler measurements inherently indicates a velocity component.  However, Wu fails to specifically disclose the detection of the first object and second object based on the same transmitted signal and the determination of the phase offset based on the receiver which detects the respective reflected signal. This feature is disclosed by Oswald. Oswald specifically discloses the features of: determine a second phase offset of the second reflected radar signal received at the first antenna relative to a phase of the second reflected radar signal received at the reference antenna; and a second phase offset calibration error for the second object based on the second doppler measurement and the second phase offset. Oswald clearly discloses in Fig. 3, the detection of two objects and the reception of the reflected signals from each object to corresponding receivers. As mentioned by Oswald, the phase offsets are detected at each receiver for each target and used to determine the position of other unknown targets. Here Donald is very similar to the instant application as it intends to use information extracted from stationary objects to help in obtaining more accurate information of moving targets. This is disclosed by Oswald when it discloses in paragraph 0542, “However, additional useful information can potentially be extracted from the clutter signal, such as, for example, identifying "objects", such as stationary vehicles, walls and furniture (in a building mapping application), trees or buildings in a land application or jetties or bridges in a marine application, as opposed to "subjects", such as people, moving vehicles, aircraft or vessels. The evaluation decision involves considering all aspects of the track and the track history.” By obtaining the phase offsets for each receiver from known targets in a known position (i.e. stationary targets), calibration of the radar antenna array is performed to help in the determination of moving targets. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature as disclosed by Oswald into the invention of Wu. The incorporation of such features would allow for a system to calibrate its antenna array using information extracted from stationary objects to obtain more accurate information from moving targets. 

Regarding claim 2, the combination of Wu and Oswald discloses 
The apparatus of Claim 1. Wu further discloses, wherein the phase offset calibration module is to determine, for each object of the plurality of objects, a phase offset calibration error specific to the respective object based on a doppler measurement and a phase offset measurement determined from a reflected radar signal from the respective object (Paragraph 0036, “To measure or compute the frequency offset measurements (Δƒ.sub.0) and phase offset measurements (Δφ) between the distributed radars, the frequency/phase measurement module 37 is connected to receive the results of the processing steps 32-36 in the bi-static radar module 31, either in the form of the target tracks (TRACKS) generated by the target tracking module 36 or directly from the intermediate processing stages, such as the fast-time (range) FFT module 32 and/or the slow-time (Doppler) FFT module 33. With these inputs, the frequency/phase measurement module 37 is also configured with control code and data structures to represent the signal models for the mixer output signal y.sub.mx(t) and instantaneous mixer output frequency ƒ.sub.ms(t) and to produce the frequency offset measurements (Δƒ.sub.0) and phase offset measurements (Δφ) between the distributed radars.”; therefore, the errors are determined based on the doppler and phase offset measurements for each tracked object).  

Regarding claim 3, the combination of Wu and Oswald discloses 
The apparatus of Claim 2. Wu further discloses, wherein the phase offset calibration error for the first antenna is a mean of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 70, “As disclosed herein, spatial smoothing may be used for improving the arrival signal's progressive phase change measurement by averaging out error contributions. The co-array processing module 39 may be operatively configured to define a size of the spatially smoothed aperture size. If the smoothed aperture is of the same size as the original aperture size, no spatial smoothing is performed. However, if the smoothed aperture size is smaller, then a sliding-window averaging operation is taken to produce the averaged outputs.”; averaged outputs is tantamount to mean;).  

Regarding claim 4, the combination of Wu and Oswald discloses  
The apparatus of Claim 2. Wu further discloses, wherein the phase offset calibration error for the first antenna is a trimmed mean of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 70, “As disclosed herein, spatial smoothing may be used for improving the arrival signal's progressive phase change measurement by averaging out error contributions. The co-array processing module 39 may be operatively configured to define a size of the spatially smoothed aperture size. If the smoothed aperture is of the same size as the original aperture size, no spatial smoothing is performed. However, if the smoothed aperture size is smaller, then a sliding-window averaging operation is taken to produce the averaged outputs.”; sliding-window average is tantamount to trimmed mean;). 

Regarding claim 6, the combination of Wu and Oswald discloses 
The apparatus of Claim 2. However, Wu fails to disclose, wherein the plurality of objects includes stationary objects and moving objects. 
Oswald discloses, 
wherein the plurality of objects includes stationary objects and moving objects (Paragraph 0542, “However, additional useful information can potentially be extracted from the clutter signal, such as, for example, identifying "objects", such as stationary vehicles, walls and furniture (in a building mapping application), trees or buildings in a land application or jetties or bridges in a marine application, as opposed to "subjects", such as people, moving vehicles, aircraft or vessels. The evaluation decision involves considering all aspects of the track and the track history.”)
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wu with Oswald to incorporate the features of: wherein the plurality of objects includes stationary objects and moving objects. Both Wu and Oswald are considered analogous arts as they both disclose systems and methods utilizing radar technology in vehicle applications where each  antenna of the array determines phase offset values based on reflected signals from an object.  Wu is similar to the instant application as it discloses in paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.” Therefore, the map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object indicates the processing of a plurality of reflected signals, each corresponding to a respective object (i.e. a plurality of objects). This map data also indicates the determined  doppler measurements respective to each object based on their reflected signals, where Doppler measurements inherently indicate a velocity component.  However, Wu fails to specifically disclose wherein the plurality of objects includes stationary objects and moving objects. This feature is disclosed by Oswald. As mentioned by Oswald, the phase offsets are detected at each receiver for each target and used to determine the position of other unknown targets. Here Donald is very similar to the instant application as it intends to use information extracted from stationary objects to help in obtaining more accurate information of moving targets. This is disclosed by Oswald when it discloses in paragraph 0542, “However, additional useful information can potentially be extracted from the clutter signal, such as, for example, identifying "objects", such as stationary vehicles, walls and furniture (in a building mapping application), trees or buildings in a land application or jetties or bridges in a marine application, as opposed to "subjects", such as people, moving vehicles, aircraft or vessels. The evaluation decision involves considering all aspects of the track and the track history.” By obtaining the phase offsets for each receiver from known targets in a known position (i.e. stationary targets), calibration of the radar antenna array is performed to help in the determination of moving targets. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate the feature as disclosed by Oswald into the invention of Wu. The incorporation of such features would allow for a system to calibrate its antenna array using information extracted from stationary objects to obtain more accurate information from moving targets. 

Regarding claim 7, the combination of Wu and Oswald discloses
The apparatus of Claim 1. Wu further discloses, wherein: the phase offset measurement module is to determine a second phase offset of the first reflected radar signal received at a second antenna of the plurality of antennas relative to the phase of the first reflected radar signal received at the reference antenna of the plurality of antennas (Paragraph 0028, “ As described more fully hereinbelow, the frequency/phase measurement module 37 may be configured to use the Doppler and peak amplitude phase information of the (strongest) eavesdropping peak to derive the frequency offset Δƒ.sub.0 and phase offset Δφ between the transmitting radar 10 and the eavesdropping radar 20, respectively. If eavesdropping signals from multiple receivers are available, they can be coherently combined by compensating for the pre-measured phase differences between the receiving antennas of the eavesdropping propagation channels and then vectorially summed.”); and the phase offset calibration module is to determine, for the second antenna, a second phase offset calibration error based on the first doppler measurement and the second phase offset (Paragraph 0029, “While any suitable sequence of processing steps may be used by the frequency/phase measurement module 37 to measure or compute the frequency offset Δƒ.sub.0 and phase offset Δφ, an example derivation sequence is illustrated with reference to the distributed coherent radar system 100 wherein the transmitter module (e.g., 11) in the first radar device 10 is selected as the master radar to transmit with the transmit antenna TX.sub.1,1, and where the eavesdropping radar receivers (e.g., RX.sub.2,1, RX.sub.2,2, RX.sub.2,3, RX.sub.2,4) in the second radar device 20 operate as slave radars. In this arrangement, the frequency offset (ƒ.sub.1-ƒ.sub.2) between the slave and master radar may be denoted as Δƒ.sub.0 (in Hz), the time offset (t.sub.1-t.sub.2) may be denoted as Δt.sub.0 (in seconds), and the phase offset (φ.sub.1-φ.sub.2) between the radars may be denoted as Δφ (in radians).”).  

Regarding claim 8, the combination of Wu and Oswald discloses 
The apparatus of Claim 1. Wu further discloses, comprising an angle determination module to calculate an angle indicating a position of a first object that reflected the first reflected radar signal (Paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.”). However, Wu fails to disclose, the angle calculation based in part on a corrected phase offset calculated by subtracting the phase offset calibration error for the first antenna from the first phase offset. 
Oswald discloses, 
the angle calculation based in part on a corrected phase offset calculated by subtracting the phase offset calibration error for the first antenna from the first phase offset (Paragraph 0383, “Phase offset corrections are applied at 702 to compensate for fixed-phase offsets between the receiving elements. Components associated with each elementary antenna channel may have small unknown propagation delay characteristics with respect to the received signal. By testing the sensor with a known target in a known position, and comparing the phase values observed at each element for that target, these delays can be measured and stored. They can then be corrected for in the course of calculating the positions [which included angle calculation] of unknown targets.”; where “They can then be corrected for in the course of calculating the positions of unknown targets” here is tantamount to “subtracting the phase offset calibration error for the first antenna from the first phase offset.” as it is performed by “comparing the phase values observed at each element for that target”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wu with Oswald to incorporate the features of: the angle calculation based in part on a corrected phase offset calculated by subtracting the phase offset calibration error for the first antenna from the first phase offset. Both Wu and Oswald are considered analogous arts as they both disclose systems and methods utilizing radar technology in vehicle applications where each  antenna of the array determines phase offset values based on reflected signals from an object.  Wu is similar to the instant application as it discloses in paragraph 0093, “At step 522, the target map is generated to identify the range, Doppler, and angle values for each detected target. In selected embodiments, the radar controller processor may be configured to produce map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object.” Therefore, the map data identifying paired range (r), Doppler ({dot over (r)}) and angle (θ) values for each detected/target object indicates the processing of a plurality of reflected signals, each corresponding to a respective object (i.e. a plurality of objects). This map data also indicates the determined angle measurements of each detected target.  However, Wu fails to specifically disclose the angle calculation based in part on a corrected phase offset calculated by subtracting the phase offset calibration error for the first antenna from the first phase offset. This feature is disclosed by Oswald. As mentioned by Oswald, the phase offsets are detected at each receiver for each target and used to determine the position of other unknown targets, where the position of unknown targets include angle calculation. Here Donald is very similar to the instant application as it intends to use information extracted from stationary objects to calibrate its antenna array to determine more accurate position information (i.e. angle information) of other targets. This is disclosed by Oswald in FIG. 5 where the steps show step 702 to correct phase offset values to help in target tracking, where correcting the phase offset values requires the subtraction of the phase offset calibration error for the first antenna from the first phase offset. By obtaining the phase offsets for each receiver from known targets in a known position (i.e. stationary targets), calibration of the radar antenna array is performed to help in the determination of the location and angle values of moving targets. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claimed invention to incorporate this feature as disclosed by Oswald into the invention of Wu. Such an incorporation would allow for a more accurate determination of the angle of arrival for each target and would lead to a more efficient system. 

Regarding claim 9, the combination of Wu and Oswald discloses 
The apparatus of Claim 1. Wu further discloses, wherein the phase offset calibration error for the first antenna is further based on a speed of a vehicle comprising the antenna array (Paragraph 0023, “The selected master-unit radar device transmits radar waveforms and the slave-unit radar device(s) directionally receive and process the master radar's transmitted waveforms using identical range and Doppler processing steps for normal radar waveforms. Applying the estimated frequency and phase offsets (Δƒ.sub.0, Δφ) computed by the frequency/phase measurement module 37, each slave radar produces coherent target measurements which the radar controller processor 30 uses to construct and accumulate mono-static and bi-static MIMO array outputs.”, where “Doppler processing steps for normal radar waveforms” is based on the speed of the vehicle comprising the radar system). 

Regarding claim 10, the combination of Wu and Oswald discloses 
The apparatus of Claim 1. Wu further discloses, wherein the phase offset calibration error for the first antenna is further based on a distance between the first antenna and the reference antenna (Paragraph 0070, “Note that the spatial smoothing requires a virtual array of equally spaced antenna elements. If the virtual array does not have equally spaced antenna elements, this method does not apply.”; “equally spaced antenna elements” is tantamount to “based on a distance between the first and reference antenna”).  

Regarding claim 11, the same analysis and cited section for corresponding system claim 1 is applied. 

Regarding claim 12, the same analysis and cited section for corresponding system claim 2 is applied. 

Regarding claim 13, the same analysis and cited section for corresponding system claim 7 is applied. 

Regarding claim 14, the same analysis and cited section for corresponding system claim 8 is applied.

Regarding claim 15, the same analysis and cited section for corresponding system claim 9 is applied.

Regarding claim 16, the same analysis and cited section for system claim 1 is applied. 
Wu further discloses, 
A vehicle comprising: a processor (Paragraph 0016, “FIG. 1 which depicts a simplified schematic diagram of a distributed coherent radar system 100 which includes two or more distributed radar devices 10, 20 connected to a radar controller processor 30.”); drive controls comprising an accelerator and a steering system; and a radar system to (Paragraph 0013, “In the context of the present disclosure, it will be appreciated that radar systems may be used as sensors in a variety of different applications, including but not limited to automotive radar sensors for road safety systems, such as advanced driver-assistance systems (ADAS) and autonomous driving (AD) systems.”; autonomous driving systems include accelerator and steering systems)

Regarding claim 17, the same analysis and cited section for system claim 2 is applied. 

Regarding claim 18, the same analysis and cited section for system claim 7 is applied. 

Regarding claim 19, the same analysis and cited section for system claim 8 is applied. 

Regarding claim 20, the same analysis and cited section for system claim 9 is applied. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20200300965 A1) in view of Oswald (US 20100109938 A1) further in view of Loesch (US 20210072350 A1).

Regarding claim 5, the combination of Wu and Oswald discloses 
The apparatus of Claim 2. However, the combination of Wu and Oswald fails to disclose, wherein the phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. 
Loesch discloses, 
wherein the phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects (Paragraph 0052, “The above-described evaluation may, in general, be carried out for each frequency ramp of the transmit signal. By statistically evaluating the results for multiple consecutive ramps (for example, by considering the median), it is then possible to further suppress the statistical fluctuation and to thus further improve the accuracy of the obtained value for phase offset Δφ.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Wu and Oswald with Loesch to incorporate the feature of: wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. Wu, Oswald and Loesch are all considered analogous arts as they all disclose inventions to calibrate radar systems, which can be used in applications of vehicle radar systems. Wu discloses a distributed radar system and method for coherently combining physically distributed radars to produce target scene information. Wu is similar to the instant application in that Wu discloses a method of computing an estimated frequency and phase offset between a first and second radar and to coherently combine them to achieve finer angular resolution and a lower false detection rate. Wu further discloses utilizing statistical modeling techniques such as smoothing to improve angular resolution and to reduce the spurious side lobes in the radar beam pattern. As mentioned in claims 3 and 4 respectively, Wu discloses using the mean and the trimmed mean of the phase offset errors to calibrate the radar system. This is one way of reducing the noise interference from the side-lobes in the distribution. However, Wu fails to disclose, wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. Loesch specifically discloses that for each frequency ramp of the transmit signal the results of the ramps can be statistically evaluated by considering the median value. As Loesch further discloses in Paragraph 0052, this method is used to “further suppress the statistical fluctuation and to thus further improve the accuracy of the obtained value for phase offset Δφ.”.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Wu with Loesch to incorporate the feature of: wherein the first phase offset calibration error for the first antenna is a median of the phase offset calibration errors determined for each object of the plurality of objects. The incorporation of such a feature would allow for another way to suppress side-lobes and noise in the statistical modeling and help determine a more accurate value for the phase offset; thus, leading to a more efficient system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648